IN THE
                          TENTH COURT OF APPEALS

                                No. 10-15-00015-CR

VIVIAN MONROE HOLMAN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2012-17-C2


                          MEMORANDUM OPINION


      Vivian Monroe Holman was convicted of one count of aggravated sexual assault

of a child (Count I) and two counts of indecency with a child (Counts II and III). See

TEX. PENAL CODE ANN. §§ 22.021; 21.11 (West 2011). She was sentenced to 60 years in

prison on Count I and 20 years in prison on Counts II and III. Because the trial court

did not err in admitting a video interview of the complaining witness, the trial court’s

judgments are affirmed.
       In her sole issue, Holman contends the trial court erred in allowing the State to

unlawfully demonstrate that the complaining witness, S.A., was “truthful.”

Specifically, Holman argues the trial court erred in admitting a video made at the Child

Advocacy Center of the forensic interview of S.A. conducted by Melody York-Zuniga

under the “rule of optional completeness.”

       A trial court's admission of evidence is reviewed for an abuse of discretion.

Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim. App. 2012). If the ruling was correct on

any theory of law applicable to the case, in light of what was before the trial court at the

time the ruling was made, we must uphold the judgment. Sauceda v. State, 129 S.W.3d
116, 120 (Tex. Crim. App. 2004).

       Initially, the State asserts that Holman’s issue on appeal does not comport with

the argument made at the trial court. A complaint will not be preserved if the legal

basis of the complaint raised on appeal varies from the complaint made at trial. Lovill v.

State, 319 S.W.3d 687, 691-692 (Tex. Crim. App. 2009). At first glance, it would appear

that the issue does not comport. At trial, Holman argued the video was inadmissible

because it was hearsay; whereas on appeal, Holman’s issue states that the video was

inadmissible because it unlawfully demonstrated S.A.’s truthfulness. However, the

substance of the issue complains about the trial court’s admission of the evidence

pursuant to Rule 107, the rule of optional completeness, which is the argument the State




Holman v. State                                                                       Page 2
made for the video’s admission over Holman’s hearsay objection. Thus, the argument

on appeal comports with the objection made at trial that was overruled.

           But the State takes their complaint a step further and states that because Holman

did not make the same, or any, argument against admission under Rule 107, her

complaint on appeal does not comport. We disagree. Once Holman objected on the

basis of hearsay, it became the State’s burden as the proponent of the evidence to

establish that an exception applies that would make the video admissible in spite of its

hearsay character. See Taylor v. State, 268 S.W.3d 571, 578-579 (Tex. Crim. App. 2008).

The State cited Rule 107, the rule of optional completeness, as an exception. Once it

convinced the trial court that the video was admissible under Rule 107, the trial court

ruled on the full extent of Holman’s objection, and appellate error has been preserved

as to whether the video was admissible under that exception. See e.g. McFarland v. State,

845 S.W.2d 824, 837 (Tex. Crim. App. 1992) (relevance objection preserved error as to

ultimate admissibility of evidence under Rule 404(b)). Holman’s issue is preserved.

           Generally, hearsay statements are not admissible unless the statement falls

within a recognized exception to the hearsay rule.1 Pena v. State, 353 S.W.3d 797, 814

(Tex. Crim. App. 2011). Texas Rule of Evidence 107, known as the rule of optional

completeness, is such an exception:

           When part of an act, declaration, conversation, writing or recorded
           statement is given in evidence by one party, the whole on the same subject

1   Neither party contends the video at issue is not hearsay.

Holman v. State                                                                         Page 3
       may be inquired into by the other, and any other act, declaration, writing
       or recorded statement which is necessary to make it fully understood or to
       explain the same may also be given in evidence, as when a letter is read,
       all letters on the same subject between the same parties may be given.

TEX. R. EVID. 107 (eff. March 1, 1998, amended eff. April 1, 2015); Id. This evidentiary

rule is one of admissibility and permits the introduction of otherwise inadmissible

evidence when that evidence is necessary to fully and fairly explain a matter "opened

up" by the adverse party. Walters v. State, 247 S.W.3d 204, 218 (Tex. Crim. App. 2007). It

is designed to reduce the possibility of the jury receiving a false impression from

hearing only a part of some act, conversation, or writing. Id.

       Rule 107 does not permit the introduction of other similar, but inadmissible,

evidence unless it is necessary to explain properly admitted evidence. Id. It is not

invoked by the mere reference to a document, statement, or act. Id. Additionally, to be

admitted under the rule, "the omitted portion of the statement must be 'on the same

subject' and must be 'necessary to make it fully understood.'" Pena, 353 S.W.3d at 123

(quoting Sauceda v. State, 129 S.W.3d 116, 123 (Tex. Crim. App. 2004)).

       Holman first contends that the video was not admissible under Rule 107 because

she did not introduce any portion of the video in her cross-examination of the State’s

witness, Melody York-Zuniga. However, the specific introduction of the video by

Holman is not required before the State could invoke Rule 107. See Credille v. State, 925
S.W.2d 112, 116-117 (Tex. App.—Houston [14th Dist.] 1996, pet. ref'd). Several times

during cross-examination, Holman specifically inquired into what was said in the
Holman v. State                                                                     Page 4
interview, such as, “did she tell you that she lies a lot sometimes,” and “she mentioned

the fact that occasionally she tells lies.”              Holman also suggested during cross-

examination that S.A. would try to draw Zuniga’s attention away from the question

asked so that S.A. would not have to answer the question. As in Credille, Holman’s

cross-examination would have left a false impression as to S.A.’s credibility. Thus, the

State was entitled to offer any other evidence necessary to make the interview “fully

understood.”        See id. at 117 (because appellant inquired into the videotaped

conversation, the State was entitled to offer any other evidence that was necessary to

make the conversation fully understood). See also Mick v. State, 256 S.W.3d 828, 832

(Tex. App.—Texarkana 2008, no pet.) (same).

        Next, Holman contends that, assuming Rule 107 was applicable, only the portion

of the video where Zuniga and S.A. discussed the difference between the truth and a lie

should have been introduced. However, Holman’s attack on the victim’s credibility did

not encompass just this portion of the interview. As stated previously, Holman also

suggested that the victim would try to draw Zuniga’s attention away from the question

asked so that she would not have to answer the question. Thus, it was necessary to

show these instances in the context of the entire interview.2 See Credille, 925 S.W.2d at

117.



2Further, Holman did not request any limitation on the video’s admissibility. A party opposing evidence
has the burden of objecting and requesting a limiting instruction at the time the evidence is admitted as to
any portion of the evidence that is objectionable for another reason or admissible only for a limited

Holman v. State                                                                                      Page 5
        Accordingly, the trial court did not abuse its discretion in admitting the video

interview of the victim.          Holman’s sole issue is overruled, and the trial court’s

judgments are affirmed.




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 22, 2015
Do not publish
[CRPM]




purpose. See TEX. R. EVID. 105(a); Hammock v. State, 46 S.W.3d 889, 892 (Tex. Crim. App. 2001). Without a
request for a limiting instruction, it was admitted for all purposes. See Hammock, 46 S.W.3d at 895
(recognizing that once evidence is admitted without limiting instruction, it may be used for all purposes).

Holman v. State                                                                                     Page 6